Citation Nr: 1132691	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the Navy from March 1958 to November 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  That rating decision granted service connection for PTSD, as aggravated by service.  The Veteran has appealed the initial rating assigned at the time of the grant of service connection.

In August 2010, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the higher initial rating claim, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file only date to November 2005, over five years ago.  At the hearing, the Veteran stated that he has received additional psychiatric treatment approximately every three months at the VA Community Based Outpatient Clinic (CBOC) in Grand Rapids, Michigan.  See August 2010 Travel Board hearing testimony at page 3.  These records, if they do indeed exist, have not been obtained and associated with the other evidence in his claims file.  VA's duty to assist includes obtaining records of the Veteran's "relevant" VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Thus, the Agency of Original Jurisdiction (AOJ) should take appropriate steps to determine whether relevant VA medical records exist, and if so, to obtain them on remand.

Second, a more current VA examination is necessary to adequately rate the Veteran's service-connected PTSD.  His last VA examination for his PTSD disability was in September 2008.  Although not unduly remote, at the hearing the Veteran asserts that his PTSD symptomatology has continued to worsen since that time.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of any relevant VA psychiatric treatment dated after November 2005 at the VA CBOC in Grand Rapids, Michigan.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing the above VA treatment records and associating them with the claim folder, schedule the Veteran for a VA mental health examination to assess the current severity of his service-connected PTSD.  The AOJ should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  

3.  On VA examination, all indicated tests and studies, including updated psychometric examination(s), should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.

The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  In particular, the examiner should discuss all disorders which affect the Veteran's psychiatric functioning, and should assign a diagnosis for each disorder present.  The examiner should distinguish between symptoms of the Veteran's service-connected PTSD symptoms and symptoms of disorder for which service connection is not in effect, to the extent medically possible.  The examiner should explain the rationale for determining the frequency and severity of the symptoms of PTSD and how symptoms of that service-connected disability may be medically distinguished from symptoms of other disorders.  If the examiner cannot distinguish among various psychiatric symptomatology, this should be indicated.  The examiner should assign a GAF score which reflects the severity of service-connected PTSD, excluding symptoms of other disorders which may be distinguished from PTSD, if possible.  

The examiner should also discuss the extent to which the service-connected PTSD affects the Veteran's daily life and employment.  A complete rationale for any opinion expressed shall be provided.

4.  Then, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  Finally, readjudicate the Veteran's initial rating claim, including with discussion of provisions governing claims involving aggravation of pre-existing disability submitted prior to 2008.  If the benefit sought on appeal is not remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


